            Case 1:20-cr-00077-SPW Document 9 Filed 08/18/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                   CR 20-77-BLG-SPW-1

               Plaintiff,
                                             ORDER QUASHING SUMMONS,
      vs.                                    ISSUING WARRANT, AND
                                             VACATING ARRAIGNMENT
 ROBERT ROSWALD REDFIELD,

               Defendant.

      Upon motion of the United States, and for good cause shown,

      IT IS ORDERED that the summons issued in this case that requires the

defendant to appear and answer to the indictment, on August 20, 2020, be

QUASHED. The Clerk shall prepare and issue a warrant of arrest for the

defendant.

      IT IS FURTHER ORDERED that the arraignment currently scheduled on

August 20, 2020, at 9:00 a.m., be VACATED. The arraignment will be rescheduled

upon the arrest of the defendant.

      DATED this 18th day of August, 2020.

                                         ____________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge




                                         1
